Citation Nr: 1737880	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony during a hearing before the Board in November 2015.  A transcript has been associated with the claims file.  The Board remanded the appeal in January 2016.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PSTD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptomatology associated with his PTSD warrants a 70 percent rating, or in the alternative, a minimal rating of 50 percent.  See November 2016 Brief of the Appellant.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.S. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

The Veteran is currently rated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Following a review of the evidence of record, the Board finds that a rating of 70 percent is warranted throughout the appeal period, as the Veteran has demonstrated deficiencies in most areas, including work, judgment, thinking, and mood.  Regarding work, the February 2010 independent medical examiner noted that the Veteran evidenced an employment history remarkable for frequent job changes and conflicts with coworkers.  She also indicated that difficulties with impulse control, as evidenced by his difficulty with irritability and his angry outbursts, were quite evident and likely to substantially negatively impact his employability.  The Veteran reported to the July 2010 VA examiner that he had been terminated from physical therapy jobs for behavior such as, having a confrontation with a CNA, having a confrontation with a patient and an assistant, and other confrontations with patients.  The June 2015 VA examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran later reported to the April 2016 VA examiner that he is currently working part-time.  The Veteran also reported, "[t]his is the first job I haven't been fired from."  He also recounted that he was fired from previous jobs due to conflicts with peers, clients, and employers.

Socially, the February 2010 independent medical examiner indicated that some social isolation was apparent and social functional impairments were noted.  The July 2010 VA examiner noted that the Veteran had inappropriate behavior.  The Veteran later reported to the April 2016 VA examiner that he did not have any close friends in whom he confided.  The October 2016 independent medical examiner noted that he needs to isolate himself from crowds and has an inability to establish and maintain effective relationships.  
The Veteran reported to the July 2010 VA examiner that for most days he felt tense, restless, worried and agitated.  On examination, the VA examiner noted that his mood was irritable.  Further, the examiner noted that he had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The June 2015 and April 2016 VA examiners noted irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; and exaggerated startle response, with the February 2010 independent medical expert endorsing intermittent, impulsive homicidal ideation.  The June 2015 examiner also noted sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  

The October 2016 independent medical examiner, who is a licensed professional counselor, contract counselor at VAMC Virginia Vet Centers, and VA evaluator, opined that secondary to the Veteran's problems with sleep, checking his perimeter, hypervigilance, need to isolate himself from crowds, his anger and frustration, anxiety, problems with focus and memory loss (cannot remember appointments or tasks), difficulty adapting to stressful situations, and the inability to establish and maintain effective relationships, corresponding with a 70 percent rating.  The examiner reviewed the Veteran's medical records and obtained a medical history, and thus, the Board finds the opinion highly probative evidence in this matter.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD is manifested by deficiencies in most areas, namely work, judgment, thinking, and mood, and a 70 percent rating is therefore warranted throughout the appeal period.  As the Veteran's attorney has clearly and specifically limited his appeal to seeking a 70 percent schedular rating, the Board need not address his entitlement to a 100 percent rating at this time.  See November 2016 Brief of the Appellant.



ORDER

A 70 percent rating for PTSD is granted for the entire appeal period.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


